Citation Nr: 0811694	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  06-00 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for bilateral hip 
disability, residual cold injury.

2.  Entitlement to service connection for low back 
disability, residual cold injury.

3.  Entitlement to service connection for cervical spine 
disability, residual cold injury.

4.  Entitlement to service connection for bilateral hand 
disability, residual cold injury.

5.  Entitlement to service connection for shoulder 
disability, residual cold injury.   


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1948 to July 
1954 and from August 1954 to July 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2005 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in July 2005, a statement of the case was issued in 
November 2005, and a substantive appeal was received in 
January 2006.  The veteran's case is currently advanced on 
the docket, pursuant to his motion and the requirements of 38 
C.F.R. § 20.900(c) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims that his bilateral hip, low back, cervical 
spine, bilateral hands, and shoulder disabilities are due in 
some part to cold exposure in service.  The Board notes that 
the veteran's DD Form 214 shows that he received a Combat 
Infantryman Badge (CIB).  Thus, the provisions of 38 U.S.C.A. 
§ 1154(b) are applicable in this case and the veteran's 
assertions regarding the combat related cold exposure are 
accepted.  

A review of the claims file shows private medical records 
documenting various current disorders which the veteran 
claims are related to cold injury in service.  Although the 
veteran underwent VA examination in March 2005, it appears 
that the examination only addressed the feet (for which 
service connection was eventually granted).  It does not 
appear that the disorders now on appeal were addressed.  The 
representative argues that the examination is inadequate and 
the Board agrees. 

In light of the veteran's accepted combat assertions 
regarding cold exposure, and the current assessments of 
disabilities, the Board believes that a VA examination and 
opinion as to whether the veteran's current disabilities are 
causally related to the veteran's active duty service (based 
on a review of the claims file) is now necessary to comply 
with 38 C.F.R. § 3.159(c)(4).  

Finally, the Board also notes that during the pendency of 
this appeal, on March 3, 2006, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the Veterans Claims 
Assistance Act of 2000 (VCAA) notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was provided with notice of 
what type of information and evidence was needed to 
substantiate his claims of service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  As these questions are involved in 
the present appeal, and in light of these matters being 
remanded for additional development, the RO is instructed to 
provide proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that informs the veteran that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded, and also 
include an explanation as to the type of evidence that is 
needed to establish both a disability rating and an effective 
date. 

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be furnished a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The veteran should be scheduled for 
an appropriate VA examination(s) to 
determine the nature and etiology of the 
claimed disabilities of the hips, low 
back, cervical spine, hands and 
shoulders.  It is imperative that the 
claims file be made available to the 
examiner(s) for review in connection with 
the examination(s).  Pertinent 
examination diagnoses should be clearly 
reported.  As to each claimed disorder 
which is diagnosed, the appropriate 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that such disorder is causally related to 
the veteran's active duty service, to 
include cold injury during the veteran's 
Korean service (which cold exposure is 
conceded).  

3.  After completion of the above, the 
RO should review the expanded record 
and determine whether service 
connection is warranted for the claimed 
disabilities.  The veteran and his 
representative should be furnished a 
supplemental statement of the case and 
be afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



